Citation Nr: 0711540	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  02-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease and residuals of peripheral vascular disease 
(recurrent transient ischemic attacks, cerebrovascular 
accidents, visual impairment, and loss of sex drive) to 
include as secondary to service-connected nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from March 1958 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied the 
benefit sought on appeal.

Initially this matter was before the Board in April 2003.  At 
that time the Board denied the veteran's appeal.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court), which, in December 2003, vacated the 
Board's decision and remanded the matter.  The Board, in 
turn, remanded the appeal to the agency of original 
jurisdiction in July 2004 for additional evidentiary 
development and to cure procedural defects.  The issue was 
again before the Board in November 2005 and October 2006 when 
it was remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  Peripheral vascular disease and residuals of peripheral 
vascular disease, including recurrent transient ischemic 
attacks, cerebrovascular accidents, visual impairment, and 
loss of sex drive, were not present during active duty or for 
many years thereafter nor are peripheral vascular disease and 
residuals of peripheral vascular disease, including recurrent 
transient ischemic attacks, cerebrovascular accidents, visual 
impairment, and loss of sex drive, otherwise related to such 
service or to a service-connected disability. 

2.  Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco-related disabilities; the RO 
received the appellant's claim of entitlement to service 
connection for peripheral vascular disease and residuals of 
peripheral vascular disease (recurrent transient ischemic 
attacks and cerebral vascular accidents) in February 2000.

3.  There is no legal basis to establish entitlement to 
service connection for peripheral vascular disease, or 
residuals of peripheral vascular disease (recurrent transient 
ischemic attacks, cerebral vascular accidents, visual 
impairment and loss of sex drive), as secondary to nicotine 
dependence.  


CONCLUSIONS OF LAW

1.  Peripheral vascular disease and residuals of peripheral 
vascular disease (recurrent transient ischemic attacks, 
cerebrovascular accidents, visual impairment, and loss of sex 
drive) were not incurred in or aggravated by the veteran's 
active duty service, nor are peripheral vascular disease and 
residuals of peripheral vascular disease (recurrent transient 
ischemic attacks, cerebrovascular accidents, visual 
impairment, and loss of sex drive) proximately due to or the 
result of a service-connected disability other than nicotine 
dependence.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

2.  The appellant's claim for service connection for 
peripheral vascular disease and residuals, including 
recurrent transient ischemic attacks, cerebral vascular 
accidents, residuals of visual impairment and loss of sex 
drive, as secondary to service-connected nicotine dependence, 
lacks entitlement under the law.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 
3.310, 3.307, 3.309 (2006); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in December 2002, 
September 2004, March 2006 and October 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
the responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the March 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession. The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the December 2002, September 2004, 
March 2006 and October 2006 VCAA letters and was provided 
with notice of the types of evidence necessary to establish 
any disability rating and/or the effective date in the March 
2006 and October 2006 VCAA letters.  The appellant's status 
as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  In 
April 2006, the veteran indicated that he did not have any 
further evidence to submit in support of his claims.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.




Service connection criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
When certain chronic diseases, such as cardiovascular 
disease, become manifest to a degree of 10 percent within one 
year of the veteran's discharge from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In general, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) evidence of in-service incurrence of 
a disease or injury (or in secondary service connection 
claims evidence of a service-connected disability); and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury (or the service-connected disability) and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Analysis

In the current case, the Board finds that service connection 
is not warranted for peripheral vascular disease and the 
residuals thereof on a direct basis.  While there is some 
competent evidence of record indicating that the veteran had 
peripheral vascular disease, recurrent transient ischemic 
attacks, cerebrovascular accidents, visual impairment, and 
loss of sex drive after his discharge, there is no competent 
evidence of record causally linking any of these disabilities 
directly to the veteran's active duty service.  

Neither the veteran nor his representative has provided any 
guidance to the Board as to how the disabilities on appeal 
might be causally linked directly to active duty service.  
The veteran has not provided any testimony or written 
argument alleging the presence of pertinent in-service 
symptomatology nor the presence of continuity of 
symptomatology after discharge.  The veteran's written 
arguments revolve around claims of secondary service 
connection based on nicotine dependence.  The Board finds 
there is no evidence, let alone competent evidence, of a 
direct causal link between the disabilities on appeal and the 
veteran's active duty service.  

The Board finds there is competent evidence of record which 
indicates that the veteran does not currently have peripheral 
vascular disease and residuals of peripheral vascular disease 
(recurrent transient ischemic attacks, cerebrovascular 
accidents, visual impairment, and loss of sex drive) which 
are directly due to his active duty service.  

The examiner who conducted a March 2001 VA mental disorders 
examination diagnosed nicotine dependence, dysthymic disorder 
and generalized anxiety disorder.  He opined that the veteran 
was experiencing depression as a complication from his 
cerebral vascular disease leading to poor vision.  It was 
observed that the veteran was legally blind at the time of 
the examination.  The examiner opined that the depression was 
directly resulting from the stroke and not service connected.  
He also opined that the nicotine dependence may have 
contributed to the cerebral vascular accident but he doubted 
that nicotine dependence could initiate any cerebral vascular 
accident of the magnitude to produce a stroke.  In March 
2002, an addendum was prepared to the March 2001 VA 
examination report.  The examiner further opined that the 
anxiety disorder he diagnosed in March 2001 was caused by 
chronic and severe cerebral vascular accident consequences.  
He opined that the dysthymic disorder and anxiety disorder 
were not linked to active duty.  

A VA eye examination was conducted in December 2004.  The 
veteran reported that he had had severe limitations in vision 
since a stroke in 1997.  Physical examination was conducted.  
Numerous eye disabilities were diagnosed but none were 
causally linked to the veteran's active duty service.  Left-
sided visual field defect was linked to the 1997 stoke.  

A VA arteries and veins examination was also conducted in 
December 2004.  The examiner reviewed all the evidence in the 
claims file and performed a physical examination of the 
veteran.  His diagnosis was that peripheral vascular disease 
was clinically manifested in the historical record, cerebral 
vascular accidents, and transient ischemic attacks 
culminating and ending in 1997.  The examiner noted that it 
was obvious that the veteran had not had any recurrence of 
transient ischemic attacks or cerebral vascular accidents 
which were the primary manifestation of the peripheral 
vascular disease.  The examiner found that causally linking 
loss of sex drive to the peripheral vascular disease would 
require speculation.  The examiner noted that the veteran had 
multiple medical conditions including diabetes mellitus, gout 
and degenerative joint disease.  He opined that the loss of 
sex drive was less likely than not related to or a residual 
of peripheral vascular disease.  

A VA heart examination was conducted in March 2005.  The 
examiner noted that, with regard to peripheral vascular 
disease, the veteran denied symptoms of claudication.  He did 
get dyspneic with two to three blocks of ambulation.  
Ambulation was limited due to leg pain.  He denied pain in 
the lower extremities, and denied discomfort with ambulation 
specifically in the legs or lower extremities.  The veteran's 
pain was almost all back pain.  He denied lower extremity 
swelling or edema.  He reported that, on occasion, upon 
standing quickly he gets dizzy but has never had a syncopal 
episode associated with this.  Physical examination was 
conducted.  The examiner opined that the veteran had coronary 
artery disease and peripheral vascular disease risk factors 
but his examination failed to reveal any clinically evident 
peripheral vascular disease.  The examiner noted that there 
were no bruits in the femoral areas and the distal and lower 
extremity pulses were equal and normal bilaterally.  There 
were no symptoms of claudication with ambulation with the 
only limit being back pain which was radicular in nature.  
The examiner opined that, based on his negative examination, 
the veteran did not have peripheral vascular disease.  The 
examiner opined that the veteran did have transient ischemic 
attacks in 1992 or 1993 which were not recurrent and without 
permanent deficit.  An addendum to the examination report was 
prepared after additional clinical testing was conducted.  
Carotid Dopplers testing was interpreted as revealing minimal 
disease of the carotid arteries and the ankle brachial index 
was normal demonstrating that there was no peripheral 
vascular disease and no significant carotid stenosis.  The 
examiner's previous opinion remained unchanged after he 
reviewed the results of the additional testing.  

The most recent VA examination was conducted in January 2007.  
The examiner had access to and had reviewed the claims file 
and medical evidence.  The examiner noted that the veteran's 
entrance examination documented problems with vision but this 
was many year ago and the examiner found that it would be 
resorting to complete speculation to determine what the 
specific in-service problem was because of a lack of 
documentation at that time and the extent of time that has 
passed.  The examiner did not know how the eye symptomatology 
noted during service could be related to any current vision 
problem.  The examiner found that there was no documentation 
in the service medical records of a pre-service medical 
problem that had anything to do with his current medical 
problems.  The reasoning was that the items noted on the 
entrance examination had no bearing or relationship to the 
medical problems that the veteran currently had.  The 
examiner observed that a very strong family history of 
strokes in close family members was reported at the time of a 
prior neurological evaluation.  The examiner found, 
therefore, that there was a predilection for strokes in the 
veteran because of his family history.  The examiner opined 
that it was likely that the strokes would have occurred even 
if the veteran were not in the military.  The examiner 
observed that extensive testing had been conducted without 
peripheral vascular disease being found.  The examiner could 
not find any testing which would support the veteran actually 
having peripheral vascular disease at the time of the 
examination.  Physical examination did not reveal any 
symptoms or signs of peripheral vascular disease.  The 
examiner observed that the veteran certainly had a stroke 
some years prior and appeared to have some type of recurrent 
transient ischemic episodes.  

With regard to loss of sex drive, the examiner observed that 
the veteran reported his sex drive decreased rapidly after 
his stroke and that he had ongoing and concomitant medical 
issues and took numerous medications.  The examiner opined, 
therefore, it was likely that the cause of the erectile 
dysfunction was multi-factorial, making it at least as likely 
as not that the previous stroke was a contributing factor.  
The examiner found that, based on his examination, the issues 
on appeal were not the result of injury or disease during 
military service nor the result of permanent aggravation of 
the disease or injury that the veteran had before entering 
service.  The examiner believed that the veteran's strokes 
and transient ischemic attacks were most likely due to a very 
strong family history of cerebrovascular disease.  The 
examiner found that there did not appear to be any temporary 
or permanent aggravation nor any flare-ups associated with 
any of disabilities on appeal based on the veteran's 
approximately three years in the military as there was no 
documentation to prove this.  The reported disorders were 
likely to come about with the natural progression of disease 
with age, especially with such a strong family history of 
cerebrovascular disease.  

The Board finds that none of the above cited evidence links 
any of the claimed disabilities directly to the veteran's 
active duty service.  The Board notes that 38 C.F.R. § 3.102 
provides that service connection may not be based on a resort 
to speculation or even remote possibility.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.].  As there is no competent evidence of 
record causally linking currently existing peripheral 
vascular disease and/or residuals of peripheral vascular 
disease including recurrent transient ischemic attacks, 
cerebrovascular accidents, visual impairment, and loss of sex 
drive to active duty, service connection is not warranted for 
the claimed disorders on a direct basis.  

Service connection is not warranted on presumptive basis as 
there is no competent evidence of record of the presence of 
cardiovascular disease which was manifest to a degree of 10 
percent or more within one year of the veteran's discharge.  
The veteran has not alleged the presence of such 
symptomatology and there are no medical records in the claims 
file from the pertinent time period.  No health care provider 
has opined that a cardiovascular disability was manifest to 
the requisite degree within one year of discharge.  

The Board also finds that service connection is not warranted 
for peripheral vascular disease and the residuals thereof on 
a secondary basis to nicotine dependence.  Service connection 
may be granted for a disability that is proximately due to or 
the result of a service-connected disability.  When service 
connection is established for a secondary condition, the 
secondary condition is considered part of the original 
condition.  38 C.F.R. § 3.310(a).  At the time the veteran 
originally filed his claims, he argued that he has peripheral 
vascular disease with recurrent transient ischemic attacks 
and has experienced cerebral vascular accidents with 
residuals of visual impairment and loss of sex drive  
secondary to his service-connected nicotine dependence.  
Service connection has been established for nicotine 
dependence.

The Board notes that the United States Congress has passed 
legislation directly addressing veterans' claims seeking 
benefits for disability related to the use of tobacco.  
Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders; however, the law has been 
changed to effectively prohibit service connection of death 
or disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C. § 1103.

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 1103, 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  See 38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  This law is applicable to all claims filed after 
June 9, 1998.  See Pub. L. No. 105-206, 112 Stat. 865 (July 
22, 1998); 38 C.F.R. § 3.300.  Neither 38 U.S.C.A. § 1103 nor 
38 C.F.R. § 3.300 precludes service connection for disability 
or death on some basis other than the veteran's use of 
tobacco products during service or on the basis that the 
disability became manifest or death occurred during service.  
Further, neither the statute nor regulation precludes the 
establishment of service connection for disability that 
became manifest to the requisite degree during an applicable 
presumptive period under 38 U.S.C.A. §§ 1112 or 1116 (West 
2002) or 38 C.F.R. §§ 3.307, 3.309, 3.313 or 3.316 (2006).

Under the provisions of 38 C.F.R. § 3.300(c), for claims for 
secondary service connection received by VA after June 9, 
1998, a disability that is proximately due to or the result 
of an injury or disease previously service connected on the 
basis that it is attributable to the veteran's use of tobacco 
products during service will not be service connected under 
38 C.F.R. § 3.310(a).

The veteran's claims for service connection for peripheral 
vascular disease, with recurrent transient ischemic attacks 
and cerebral vascular accidents, with residuals of visual 
impairment and loss of sex drive, as secondary to nicotine 
dependence incurred during service, must be denied as a 
matter of law.  Since the legal premise of the veteran's 
claim is entitlement to service connection based upon 
disability proximately due to nicotine dependence, there is 
no basis to establish secondary service connection.  See 
Sabonis, 6 Vet. App. at 429-30 (in cases where the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  The controlling regulatory 
provision, 38 C.F.R. § 3.300(c), expressly provides that 
claims for secondary service connection received by VA after 
June 9, 1998 for a disability that is proximately due to or 
the result of an injury or disease previously service 
connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service connected under 38 C.F.R. § 3.310(a).  This is 
consistent with the broad statutory outline of 38 U.S.C.A. § 
1103, which clearly evidences an intent to foreclose the 
award of VA monetary benefits based on tobacco use.  38 
U.S.C.A. § 1103.  As noted above, this law applies to claims 
filed after June 9, 1998, so includes the appellant's service 
connection claim, which was received by the RO in February 
2000.  38 U.S.C.A. § 1103.  In light of this change in the 
law, there is no legal basis for the benefits sought on 
appeal, as Congress has enacted a clear prohibition against 
granting service connection for disability due to use of 
tobacco products in service.

The RO has granted service connection for the veteran's 
nicotine dependence on the basis that nicotine dependence is 
directly related to the veteran's smoking in military 
service, even though the veteran filed his claim for service 
connection in February 2000, subsequent to the June 9, 1998 
effective date of 38 U.S.C. § 1103 as part of the Internal 
Revenue Service Restructuring and Reform Act, and the 
implementing regulation at 38 C.F.R. § 3.300.  The Board will 
not revisit that decision.

Service connection is not warranted for peripheral vascular 
disease, with recurrent transient ischemic attacks, and 
cerebral vascular accidents with residuals of visual 
impairment and loss of sex drive, claimed as secondary to the 
service-connected nicotine dependence, because such a grant 
would be in direct conflict with 38 C.F.R. § 3.300(c), which, 
as outlined earlier, specifically prohibits service 
connection under 38 C.F.R. § 3.310(a) for disability 
proximately due to or the result of a disease (in this case 
nicotine dependence) that was service connected on the basis 
that it is attributable to the veteran's use of tobacco 
products during service.  By its terms, 38 C.F.R. § 3.300(c) 
applies to claims for secondary service connection received 
by VA after June 9, 1998, and, therefore, is controlling as 
to the veteran's theory of secondary service connection.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


